  Case 17-17753         Doc 37     Filed 12/10/18 Entered 12/10/18 09:08:01              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-17753
         JEFFERY LEE JR
         LASHANDA HUDSON
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 06/09/2017.

         2) The plan was confirmed on 09/18/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/29/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 18.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-17753        Doc 37        Filed 12/10/18 Entered 12/10/18 09:08:01                      Desc Main
                                       Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                 $5,818.25
       Less amount refunded to debtor                             $230.45

NET RECEIPTS:                                                                                       $5,587.80


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                  $4,000.00
    Court Costs                                                                $0.00
    Trustee Expenses & Compensation                                          $255.39
    Other                                                                     $19.50
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,274.89

Attorney fees paid and disclosed by debtor:                      $0.00


Scheduled Creditors:
Creditor                                        Claim         Claim            Claim        Principal      Int.
Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
ALLY FINANCIAL                    Unsecured      5,828.00       5,828.19         5,828.19           0.00       0.00
ALLY FINANCIAL                    Unsecured     11,694.00     11,694.15        11,694.15            0.00       0.00
AMERICAN EXPRESS                  Unsecured      8,788.00       8,788.96         8,788.96           0.00       0.00
ASCENSION SERVICES LP             Unsecured         466.00        465.76           465.76           0.00       0.00
CACH                              Unsecured            NA         915.60           915.60           0.00       0.00
CAVALRY SPV I LLC                 Unsecured      1,553.00       1,553.12         1,553.12           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Secured              NA         425.42           425.42           0.00       0.00
CITY OF CHICAGO DEPT OF FINANCE   Unsecured         525.00           NA            425.42           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,900.00       4,185.53         4,185.53           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU    Unsecured      1,800.00            NA               NA            0.00       0.00
COMMONWEALTH EDISON               Unsecured         735.00      1,146.70         1,146.70           0.00       0.00
CREDITORS DISCOUNT & AUDIT        Unsecured         850.00           NA               NA            0.00       0.00
ENHANCED RECOVERY CO L            Unsecured         800.00           NA               NA            0.00       0.00
EXETER FINANCE CORP               Unsecured      4,000.00            NA               NA            0.00       0.00
EXETER FINANCE CORP               Secured       11,000.00     15,751.74        15,751.74            0.00       0.00
HONOR FINANCE                     Unsecured      2,671.00            NA               NA            0.00       0.00
HONOR FINANCE                     Secured        3,350.00            NA          6,021.00        625.53     409.66
JEFFERSON CAPITAL SYSTEMS LLC     Unsecured         765.00           NA               NA            0.00       0.00
LEGAL LIAISON SERVICES            Unsecured            NA            NA               NA            0.00       0.00
LVNV FUNDING                      Unsecured         381.00        424.31           424.31           0.00       0.00
MIDLAND FUNDING                   Unsecured         790.00           NA               NA            0.00       0.00
PEOPLES GAS LIGHT & COKE CO       Unsecured      1,000.00         817.21           817.21           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured         662.00        662.02           662.02           0.00       0.00
PRA RECEIVABLES MGMT              Unsecured            NA         789.29           789.29           0.00       0.00
PROGRESSIVE LEASING               Secured        1,200.00            NA               NA            0.00       0.00
QUANTUM3 GROUP LLC                Unsecured         506.00        751.86           751.86           0.00       0.00
QUANTUM3 GROUP LLC                Unsecured      1,027.00       1,079.14         1,079.14           0.00       0.00
SANTANDER CONSUMER USA            Unsecured      8,953.00       9,234.59         9,234.59           0.00       0.00
SENEX SERVICES                    Unsecured         237.00        237.25           237.25           0.00       0.00
SPRINT NEXTEL                     Unsecured         895.00           NA               NA            0.00       0.00
TD AUTO FINANCE                   Unsecured     20,954.00     21,592.47        21,592.47            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-17753     Doc 37     Filed 12/10/18 Entered 12/10/18 09:08:01                  Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim        Claim         Claim        Principal        Int.
Name                            Class   Scheduled     Asserted      Allowed         Paid           Paid
TD AUTO FINANCE             Unsecured     14,845.00           NA           NA             0.00         0.00
WELLS FARGO HOME MORTGAGE   Secured             NA         496.88       496.88         277.72          0.00
WELLS FARGO HOME MORTGAGE   Unsecured     30,418.00           NA           NA             0.00         0.00
WELLS FARGO HOME MORTGAGE   Secured      110,000.00   138,447.52    138,944.40            0.00         0.00


Summary of Disbursements to Creditors:
                                                        Claim           Principal                Interest
                                                      Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                           $138,944.40               $0.00                   $0.00
      Mortgage Arrearage                             $496.88             $277.72                   $0.00
      Debt Secured by Vehicle                     $21,772.74             $625.53                 $409.66
      All Other Secured                              $425.42               $0.00                   $0.00
TOTAL SECURED:                                   $161,639.44             $903.25                 $409.66

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00                 $0.00                $0.00
       Domestic Support Ongoing                         $0.00                 $0.00                $0.00
       All Other Priority                               $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                         $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                       $70,591.57                  $0.00                $0.00


Disbursements:

       Expenses of Administration                        $4,274.89
       Disbursements to Creditors                        $1,312.91

TOTAL DISBURSEMENTS :                                                                     $5,587.80




UST Form 101-13-FR-S (09/01/2009)
  Case 17-17753         Doc 37      Filed 12/10/18 Entered 12/10/18 09:08:01                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
